Title: To Alexander Hamilton from Jeremiah Olney, 6 July 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir.
Providence, Custom House, 6th. July 1792.

I have received your several Letters of the 26, 27th. & 28th of June. The circular Letter, dated the 6th of February last, to which you refer has never come to hand; I am therefore under the necessity of postponing the notification of Mr. Arnold’s delinquincy until I do receive it.
I have the honor to be &c.
Jereh. Olney Collr.
Alexr. Hamilton Esqr.
Secy. of the Treasury.
